Citation Nr: 9901363	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed and continued a 10 
percent evaluation for the service-connected cervical spine 
disability.  In a January 1998 Hearing Officers decision, a 
20 percent disability evaluation was assigned to the service-
connected cervical spine disorder.  As the 20 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veterans claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a December 1998 written argument, the veterans 
representative raised the issue of entitlement to service 
connection for neuropathy of the left upper extremity as 
secondary to the service-connected cervical spine disorder.  
This issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  


REMAND

The veteran contends, in essence, that her service-connected 
cervical spine disability has increased in severity beyond 
that contemplated by the current 20 percent evaluation as a 
result of such symptoms as muscle spasms, pain and numbness 
which radiates from her cervical spine into her left hand and 
arm, limited range of motion of the cervical spine and an 
inability to raise her arm above her shoulder.  She 
maintains that since her last VA examination, conducted in 
March 1995, her symptoms associated with her cervical spine 
disability have increased in severity.  

With regards to the March 1995 VA examination the veteran's 
representative  pointed out in a December 1998 written 
argument, that VA orthopedic examinations are required to 
address the matters of weakened movement, excess 
fatigability, incoordination, and loss of function due to 
pain on use or during flare-ups, as provided by 38 C.F.R. 
Part 4, §§ 4.40 and 4.45 (1998).  The United States Court of 
Veterans Appeals (Court) has held that an examination which 
fails to consider and address the provisions of 38 C.F.R. 
Part 4, §§ 4.40 and 4.45 (1998) is inadequate for rating 
purposes and that in such cases remand for another 
examination is mandatory.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Court further held that a medical examiner must 
furnish, in addition to the etiological, anatomical, 
pathological, and laboratory, and prognostic data required 
for ordinary medical classification, a full description of 
the effects of the disability upon the person's ordinary 
activity.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 
DeLuca, at 206.  On re- examination, the examining physician 
should specifically address matters of weakened movement, 
excess fatigability, incoordination, and loss of function due 
to pain on use or during flare-ups, as provided by 38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1998) with respect to the 
service-connected cervical spine disability.

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, while the Board regrets the delay, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have records pertinent 
to her claim for an evaluation in excess 
of 20 percent for a cervical spine 
disorder since March 1995.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations to determine the 
current severity of the veterans 
service-connected cervical spine 
disability.  Any necessary tests or 
studies, including X-rays and range of 
motion measurements in degrees, should be 
conducted.  The claims folder must be 
available to the examiner for review 
prior to the examination.  The orthopedic 
examiner is requested to test the joint 
movement against varying resistance.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiners, and they are requested to 
identify any objective evidence of pain 
or functional loss due to pain as a 
result of the cervical spine disorder.  
The examiners should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups, with respect to the cervical 
spine.  If this is not feasible, the 
physicians should so state.  The 
examiners should also discuss the 
presence of any demonstrable muscle 
spasms, and discuss any neurological 
symptoms compatible with sciatic 
neuropathy which are present during the 
examination.  The rationale for all 
opinions expressed should be explained.  

3.  The RO should then review the 
examination reports to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the reports should 
be returned to the examiners for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to an evaluation 
in excess of 20 percent for the service-
connected cervical spine disorder. 

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case containing all of the medical evidence since the January 
1998 Supplemental Statement of the Case should be issued, and 
the veteran and her representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
